ICJ_167_PedraBranca-Revision_MYS_SGP_2018-05-29_ORD_01_NA_00_FR.txt.                              INTERNATIONAL COURT OF JUSTICE


                               REPORTS OF JUDGMENTS,
                            ADVISORY OPINIONS AND ORDERS


                          APPLICATION FOR REVISION
                       OF THE JUDGMENT OF 23 MAY 2008
                    IN THE CASE CONCERNING SOVEREIGNTY
                    OVER PEDRA BRANCA/PULAU BATU PUTEH,
                       MIDDLE ROCKS AND SOUTH LEDGE
                            (MALAYSIA/SINGAPORE)
                               (MALAYSIA v. SINGAPORE)


                                 ORDER OF 29 MAY 2018




                                    2018
                             COUR INTERNATIONALE DE JUSTICE


                                 RECUEIL DES ARRÊTS,
                          AVIS CONSULTATIFS ET ORDONNANCES


                            DEMANDE EN REVISION
                           DE L’ARRÊT DU 23 MAI 2008
                   EN L’AFFAIRE RELATIVE À LA SOUVERAINETÉ
                     SUR PEDRA BRANCA/PULAU BATU PUTEH,
                         MIDDLE ROCKS ET SOUTH LEDGE
                             (MALAISIE/SINGAPOUR)
                               (MALAISIE c. SINGAPOUR)


                              ORDONNANCE DU 29 MAI 2018




2 CIJ1140.indb 1                                              6/11/18 15:26

                                                 Official citation :
                      Application for Revision of the Judgment of 23 May 2008 in the Case
                      concerning Sovereignty over Pedra Branca/Pulau Batu Puteh, Middle
                     Rocks and South Ledge (Malaysia/Singapore) (Malaysia v. Singapore),
                               Order of 29 May 2018, I.C.J. Reports 2018, p. 284




                                            Mode officiel de citation :
                         Demande en revision de l’arrêt du 23 mai 2008 en l’affaire relative
                     à la Souveraineté sur Pedra Branca/Pulau Batu Puteh, Middle Rocks et
                           South Ledge (Malaisie/Singapour) (Malaisie c. Singapour),
                             ordonnance du 29 mai 2018, C.I.J. Recueil 2018, p. 284




                                                                                1140
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157339-8




2 CIJ1140.indb 2                                                                               6/11/18 15:26

                                                      29 MAY 2018

                                                        ORDER




                          APPLICATION FOR REVISION
                       OF THE JUDGMENT OF 23 MAY 2008
                    IN THE CASE CONCERNING SOVEREIGNTY
                    OVER PEDRA BRANCA/PULAU BATU PUTEH,
                       MIDDLE ROCKS AND SOUTH LEDGE
                            (MALAYSIA/SINGAPORE)
                           (MALAYSIA v. SINGAPORE)




                            DEMANDE EN REVISION
                           DE L’ARRÊT DU 23 MAI 2008
                   EN L’AFFAIRE RELATIVE À LA SOUVERAINETÉ
                     SUR PEDRA BRANCA/PULAU BATU PUTEH,
                         MIDDLE ROCKS ET SOUTH LEDGE
                             (MALAISIE/SINGAPOUR)
                           (MALAISIE c. SINGAPOUR)




                                                      29 MAI 2018

                                                     ORDONNANCE




2 CIJ1140.indb 3                                                    6/11/18 15:26

                                                                                             284




                                 COUR INTERNATIONALE DE JUSTICE

                                                 ANNÉE 2018                                           2018
                                                                                                     29 mai
                                                  29 mai 2018                                      Rôle général
                                                                                                     no 167

                       DEMANDE EN REVISION
                      DE L’ARRÊT DU 23 MAI 2008
              EN L’AFFAIRE RELATIVE À LA SOUVERAINETÉ
                SUR PEDRA BRANCA/PULAU BATU PUTEH,
                    MIDDLE ROCKS ET SOUTH LEDGE
                        (MALAISIE/SINGAPOUR)
                                        (MALAISIE c. SINGAPOUR)




                                               ORDONNANCE


                   Présents : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka,
                               Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
                               M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
                               Gevorgian, Salam, juges ; M. Couvreur, greffier.


                     La Cour internationale de Justice,
                     Ainsi composée,
                     Après délibéré en chambre du conseil,
                     Vu l’article 48 du Statut de la Cour et le paragraphe 1 de l’article 88 de
                   son Règlement,
                     Vu la requête enregistrée au Greffe de la Cour le 2 février 2017, par
                   laquelle le Gouvernement de la Malaisie, se référant à l’article 61 du Sta-
                   tut de la Cour, a demandé à la Cour de reviser son arrêt du 23 mai 2008
                   en l’affaire relative à la Souveraineté sur Pedra Branca/Pulau Batu Puteh,
                   Middle Rocks et South Ledge (Malaisie/Singapour) (arrêt, C.I.J. Recueil
                   2008, p. 12),

                                                                                         4




2 CIJ1140.indb 5                                                                                          6/11/18 15:26

                                 demande en revision (ordonnance 29 V 18)                     285

                     Vu les lettres du 14 février 2017, par lesquelles le greffier a informé les
                   Parties que la Cour avait fixé au 14 juin 2017 la date d’expiration du délai
                   dans lequel la République de Singapour (ci‑après dénommée « Singa-
                   pour ») pourrait présenter ses observations écrites sur la recevabilité de la
                   demande en revision, comme prévu au paragraphe 2 de l’article 99 du
                   Règlement,
                     Vu les observations écrites sur la recevabilité de la demande en revision
                   présentée par la Malaisie, qui ont été déposées au Greffe par Singapour le
                   24 mai 2017, dans le délai fixé à cet effet,

                      Vu les lettres des 9 et 23 juin 2017, par lesquelles le coagent de la Malai-
                   sie, se référant au paragraphe 3 de l’article 99 du Règlement, a prié la
                   Cour de donner à son gouvernement la possibilité d’exposer à nouveau
                   ses vues sur la question de la recevabilité, et indiqué que celui‑ci souhai-
                   tait présenter une documentation additionnelle à l’appui de sa demande
                   en revision, ainsi que les lettres des 13 et 28 juin 2017, par lesquelles le
                   coagent de Singapour a informé la Cour que son gouvernement s’oppo-
                   sait au dépôt par la Malaisie de ces pièces additionnelles,

                       Vu les lettres du 9 octobre 2017, par lesquelles le greffier a fait savoir
                   aux Parties que la Cour avait décidé d’accéder à la demande de la
                   ­Malaisie, et qu’elle avait fixé au 11 décembre 2017 la date d’expiration du
                    délai dans lequel la Malaisie pourrait soumettre ses observations écrites et
                    sa documentation additionnelles, et au 12 février 2018 la date d’expiration
                    du délai dans lequel Singapour pourrait soumettre ses commentaires
                    écrits et documents à l’appui sur les observations additionnelles de la
                    Malaisie,
                       Vu les observations écrites et documentation additionnelles déposées
                    au Greffe par la Malaisie le 11 décembre 2017, dans le délai fixé à cet
                    effet, ainsi que les commentaires écrits et documents à l’appui sur les
                    observations additionnelles de la Malaisie déposés au Greffe par Singa-
                    pour le 12 février 2018, dans le délai imparti ;
                       Considérant que, par une lettre datée du 28 mai 2018, le coagent de la
                    Malaisie a notifié à la Cour que les Parties étaient convenues d’un désis-
                    tement de l’instance ; et que, par une lettre en date du 29 mai 2018, l’agent
                    de Singapour a confirmé l’accord de son gouvernement pour le désiste-
                    ment de l’instance,
                       Prend acte du désistement, par accord des Parties, de l’instance
                   i­ntroduite le 2 février 2017 par la Malaisie contre la République de
                    ­Singapour ;
                     Prescrit que l’affaire soit rayée du rôle.

                     Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                   Paix, à La Haye, le vingt-neuf mai deux mille dix‑huit, en trois exem-

                                                                                                5




2 CIJ1140.indb 7                                                                                     6/11/18 15:26

                                demande en revision (ordonnance 29 V 18)              286

                   plaires, dont l’un restera déposé aux archives de la Cour et les autres
                   seront transmis respectivement au Gouvernement de la Malaisie et au
                   Gouvernement de la République de Singapour.

                                                                  Le président,
                                                     (Signé) Abdulqawi Ahmed Yusuf.
                                                                      Le greffier,
                                                         (Signé) Philippe Couvreur.




                                                                                        6




2 CIJ1140.indb 9                                                                             6/11/18 15:26

